

EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated as of May 1, 2010,
by and between ENGlobal Land, Inc., a Colorado corporation (the “Company”), and
Michael Bryant, a resident of Charlestown, MA (the “Executive”).


RECITALS


WHEREAS, the Company is a wholly-owned subsidiary of ENGlobal Corporation; and


WHEREAS, the Executive is willing to accept employment by the Company on the
terms and conditions of this Agreement.


NOW, THEREFORE, the Company and the Executive agree as follows:


1.Employment Duties and Acceptance.


1.1    Employment by the Company. The Company agrees to employ the Executive as
Sr. Vice President ENGlobal Land of the Company for the duration of the
Employment Term (as defined in Section 2), to render such services and to
perform such duties as are normally associated with and inherent in the
executive capacity in which the Executive will be serving, as well as such other
duties, which are not inconsistent with the Executive’s position with the
Company, as shall from time to time reasonably be assigned to him by the Board
of Directors of the Company (the “Board of Directors”), including, but not
limited to, possible assignments to render services and perform duties with
ENGlobal Corporation and/or its subsidiaries.


1.2    Acceptance of Employment by the Executive. The Executive accepts such
employment for the Employment Term and agrees to render the services required of
him under Section 1.1. During the Employment Term, the Executive shall devote
his full business time, attention and energy to the business of the Company and
the performance of his duties under this Agreement. The foregoing shall not,
however, prohibit the Executive from making and managing personal investments,
or from engaging in civic or charitable activities, that do not materially
impair the performance of his duties under this Agreement. If appointed or
elected, as applicable, the Executive also shall serve during all or any part of
the Employment Term as any other officer and/or as a director of the Company or
any of its subsidiaries or affiliates, without any additional compensation other
than that specified in this Agreement.


1.3    Place of Performance. The Executive shall be based in the Boston, MA
Metropolitan Area, and nothing in this Agreement shall require the Executive to
relocate his base of employment or principal place of residence from the Boston,
MA Metropolitan Area.


1.4    Termination of Existing Contracts. The Executive agrees that all
agreements and contracts, whether written or oral, relating to the employment of
the Executive by the Company, or any of its subsidiaries or affiliates, shall be
superseded effective as of the commencement of the Employment Term. However,
nothing in this Section 1.4 shall (i) affect accrued vacation, holiday or sick
pay accruals, (ii) require the Company to cease to make available to the
Executive, and, subject to his meeting all applicable eligibility requirements,
the Executive shall be entitled to continue to be covered under all group
health, medical and dental insurance policies, plans and programs maintained by
the Company for its executive level employees generally, in each case until
replacement coverage is provided by the Company, or (iii) impair or adversely
affect any indemnification rights that the Executive may have under statutes
empowering corporations in the Company’s or any of its subsidiaries’ states of
incorporation to indemnify their officers and directors, or under the Company’s
or any of its affiliates’ bylaws or any written indemnification agreement
between the Executive and the Company or any of its affiliates implementing such
statutory indemnification rights, but only with respect to third‑party claims or
proceedings that relate to actions taken by the Executive as an officer or
director of the Company or any of its affiliates prior to the date hereof.


2.    Employment Term. The term of this Agreement (the “Employment Term”) begins
on May 1, 2010 (the “Commencement Date”), and ends on the third anniversary of
the Commencement Date (the “Expiration Date”). However, the Company may elect to
extend the Employment Term for a one-year period beginning on the Expiration
Date (the “Extension Term”) by giving Employee at least 60 days advance written
notice. In that case, the term “Employment Term” shall include the Extension
Term, and the term “Expiration Date” shall be the last day of the Extension
Term.


3.    Compensation and Other Benefits.


3.1    Annual Salary. As compensation for services to be rendered under this
Agreement, the Company shall pay the Executive a salary (the “Annual Salary”),
subject to such increases as the Board of Directors may, in its discretion,
approve, at a rate of $160,000.00 per annum. The Executive shall also be
eligible, during the Employment Term, to receive such other compensation,
whether in the form of cash bonuses, incentive compensation, stock options,
stock appreciation rights, restricted stock awards or otherwise (collectively,
the “Additional Compensation”), as the Board of Directors (or any committee of
the Board) may, in its discretion, approve. The Annual Salary and the Additional
Compensation shall be payable in accordance with the applicable payroll and/or
other compensation policies and plans of the Company as in effect from time to
time during the Employment Term, less such deductions as shall be required to be
withheld by applicable law and regulations, or authorized by Executive.


3.2    Participation in Employee Benefit Plans. The Executive shall be
permitted, during the Employment Term, if and to the extent he is and continues
to meet all applicable eligibility requirements, to participate in any group
life, hospitalization or disability insurance plan, health program, pension
plan, similar benefit plan or other “fringe benefits” of the Company. In
addition to the foregoing, Executive shall be provided country club, health club
dues, fees and reasonable expenses of a maximum of $6,000.00 per year. All
benefits of travel, frequent flier and club points earned in the course of
corporate business shall inure to the benefits of the Executive.


3.3    Executive Support. The Company shall provide to the Executive office
facilities, furniture, and equipment, secretarial and support personnel and
other management level support services as the Executive shall reasonably
require in connection with his performance of his duties under this Agreement.


3.4    Reimbursement of Business Expenses. The Executive may incur reasonable,
ordinary and necessary business expenses in the course of his performance of his
duties under this Agreement, including expenses for travel, food and
entertainment. The Company shall reimburse the Executive for all such business
expenses if (i) the expenses are incurred by the Executive in accordance with
the Company’s business expense reimbursement policy, if any, as may be
established and modified by the Company from time to time, and (ii) the
Executive provides to the Company a record of and appropriate receipts for (A)
the amount of the expense, (B) the date, place and nature of the expense, (C)
the business reason for the expense and (D) the names, occupations and other
data concerning individuals entertained sufficient to establish their business
relationship to the Company. The Company shall have no obligation to reimburse
the Executive for expenses that are not incurred and substantiated as required
by this Section 3.4.


4.    Non-Competition.


4.1    Covenants Against Competition. On the Commencement Date and during the
Employment Term, the Company will provide confidential information to the
Executive. The Executive acknowledges that (i) the Company, which for purposes
of this Section 4 includes the Company, and all of its present and future
subsidiaries and affiliates, is engaged in the business of providing a broad
range of land and regulatory services, including right-of-way acquisition and
permitting, environmental compliance, governmental regulatory and related
project services (the “Business”); (ii) the Executive is one of a limited number
of persons who has performed a significant role in developing the Business;
(iii) the Business is conducted throughout the United States; (iv) the Company
will give him possession of, and access to, trade secrets of, and confidential,
proprietary information concerning, the Company; (v) the agreements and
covenants contained in this Section 4 (collectively, the “Restrictive
Covenants”) are essential to protect the Business and the goodwill of the
Company; and (vi) the Restrictive Covenants will not impair Executive’s ability
to engage in a wide array of other professional activities. Accordingly, the
Executive agrees as follows:


4.1.1    Non-Compete. During the Restricted Period, the Executive shall not (A)
engage, anywhere within the Territory (as hereinafter defined), as an owner,
co-owner, investor, creditor, officer, director, employee, independent
contractor, consultant, advisor, or in any other managerial capacity in any
business that is directly competitive with the Business, within the area
surrounding each office or facility (“Facility”) at which the Executive was
employed by the Company within the two-year period immediately preceding the
date of the Executive’s termination of employment. For purposes of this Section
4.1, the area surrounding a Facility shall be: (1) the city, town or village in
which the Facility is located, (2) the county or parish in which the Facility is
located, (3) the counties or parishes contiguous to the county or parish in
which the Facility is located and (4) the area located within 150 miles of the
Facility, all of such locations being herein collectively called the
“Territory”, or (B) call on any person or entity that at the time is, or at any
time within one-year prior to the date of termination of the Executive’s
employment was, a customer of the Company, for the purpose of soliciting or
selling any product or service which is then sold or offered within the
Territory by the Company if the Executive has knowledge of that customer
relationship; provided, however, that nothing in this Section 4.1.1 shall
prohibit the Executive from owning, directly or indirectly, solely as an
investment, securities of any entity traded on any national securities exchange
or over-the-counter market if the Executive is not a controlling person of, or a
member of a group which controls such entity and does not, directly or
indirectly, own one percent or more of any class of securities of such entity.
As used in this Section 4, the term “Restricted Period” means the period
beginning on the Commencement Date and ending:


(i)    if the Executive’s employment terminates as a result of (a) a termination
for Cause under Section 5.2 or (b) the Executive’s voluntary resignation, the
third anniversary of the Executive’s date of termination of employment; or


(ii)    if the Executive’s employment terminates as a result of (a) a
termination without Cause under Section 5.3 or (b) a termination for disability
under Section 5.4, on the expiration of the Total Severance Benefit Period (as
defined in Section 5.5).


4.1.2    Confidential Information; Personal Relationships. During the Restricted
Period and thereafter, the Executive shall keep secret and retain in strict
confidence, and shall not use for the benefit of himself or others, all
confidential matters of the Company, including, without limitation, “know-how,”
trade secrets, customer lists, details of client or consultant contracts,
pricing policies, bidding practices and procedures, operational methods,
marketing plans or strategies, project development techniques or plans, business
acquisition plans, new personnel acquisition plans, methods of production,
manufacture and installation, technical processes, designs and design projects,
inventions and research projects of the Company learned by the Executive
heretofore or during the Restricted Period; nor shall the Executive exploit for
his own benefit, or the benefit of others, personal relationships with
customers, suppliers or agents of the Company in connection with or adversely
affecting the Business formed previously during the course of his association
with the Company or formed during the Restricted Period. THE OBLIGATION TO KEEP
THE COMPANY’S INFORMATION CONFIDENTIAL SHALL CONTINUE IN FULL FORCE AND EFFECT
AFTER THE EMPLOYMENT TERM.


4.1.3    Property of the Company. All memoranda, notes, lists, records and other
documents or papers (and all copies thereof), including such items stored in
computer memories, on microfiche or by any other means, made or compiled by or
on behalf of the Executive, or made available to the Executive relating to the
Company, other than purely personal matters, are and shall be the Company’s
property. Upon the termination of the Executive’s employment (whether such
termination is for Cause, as hereinafter defined, or otherwise) or at any other
time on request of the Company, Executive shall promptly (i) return or destroy
all Company property in Executive’s possession, (ii) download into useable
format and provide to the Company all such information stored on computers or
other electronic storage, and immediately thereafter destroy or permanently
delete the information from Executive’s possession, and (iii) within five days
of the Company’s written request, provide the Company with a sworn affidavit
verifying that all such materials have been returned to the Company or
destroyed.


4.1.4    Employees of the Company. During the Restricted Period and thereafter
for as long as the Executive shall remain an employee of or consultant to the
Company, the Executive shall not, directly or indirectly, hire or solicit any
employee of the Company away from the Company or encourage any such employee to
terminate his employment with the Company.


4.1.5    Consultants of the Company. During the Restricted Period and thereafter
for as long as the Executive shall remain an employee of or consultant to the
Company, the Executive shall not, directly or indirectly, hire or solicit any
consultant then under contract with the Company or encourage such consultant to
terminate such relationship.


4.1.6    Acquisition Candidates. During the Restricted Period and thereafter for
as long as the Executive shall remain an employee of or consultant to the
Company, the Executive shall not call on any Acquisition Candidate (as defined
in this Section 4.1.6), with the knowledge of such Acquisition Candidate’s
status as such, for the purpose of acquiring, or arranging the acquisition of,
that Acquisition Candidate by any person or entity other than the Company.
“Acquisition Candidate” means any person or entity engaged in any of the
businesses of engineering services, including planning, design procurement,
construction management, in-plant maintenance, field inspection and control
system services, and (i) which was called on by the Company in connection with
the possible acquisition by the Company of all or any part of that person’s or
entity’s business, or (ii) with respect to which the Company has made an
acquisition analysis within two (2) years preceding the date of Executive’s
termination of employment.


4.1.7    Agreement Ancillary to Other Agreements. This covenant not to compete
is ancillary to and part of other agreements between Company and Executive,
including, but not limited to: (i) Company's agreement to disclose, and to
continue to disclose its confidential information to Executive; and
(ii) Company's agreement to employ Executive for the Employment Term.


4.2    Rights and Remedies upon Breach. If the Executive breaches or threatens
to commit a breach of the Restrictive Covenants, the Company shall have the
following rights and remedies, each of which shall be independent of the others
and severally enforceable, and each of which is in addition to, and not in lieu
of, any other rights and remedies available to the Company under law or in
equity.


4.2.1    Specific Performance. The right and remedy to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of the Restrictive Covenants would
cause irreparable injury to the Company and that money damages would not provide
an adequate remedy to the Company.


4.2.2    Accounting. The right and remedy to require the Executive to account
for and pay over to the Company all compensation, profits, monies, accruals,
increments or other benefits derived or received by the Executive as the result
of any transaction constituting a breach of the Restrictive Covenants.


4.3    Severability of Covenants. The Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in geographical and temporal
scope and in all other respects. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected, and the
Restrictive Covenants shall be given full effect, without regard to the invalid
portions.


4.4    Reformation. If any court determines that any Restrictive Covenant, or
any part thereof, is unenforceable because of the duration or geographic scope
of such provision, such court shall have the power to reduce the duration or
scope of such provision, as the case may be, and, in its reduced form, such
provision shall then be enforceable.


4.5    Enforceability. The Company and the Executive intend to and hereby confer
exclusive jurisdiction to enforce the Restrictive Covenants upon the federal and
state courts of Harris County, Texas, without reference to principles governing
choice or conflicts of law (whether of the State of Texas or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Texas.


5.    Termination.


5.1    Termination upon Death. If the Executive dies during the Employment Term,
this Agreement shall terminate, except that the Executive’s legal
representatives, successors, heirs or assigns shall be entitled to receive the
Annual Salary, the Additional Compensation and other accrued benefits, if any,
earned up to the date of the Executive’s death and for a period of three months
thereafter; provided, however, if any Additional Compensation or other benefits
are governed by the provisions of any written employee benefit plan or policy of
the Company, any written agreement contemplated thereunder or any other separate
written agreement entered into between the Executive and the Company, the terms
and conditions of such plan, policy or agreement shall control in the event of
any discrepancy or conflict with the provisions of this Agreement regarding such
Additional Compensation or other benefit upon the death, termination or
disability of the Executive.


5.2    Termination for Cause. At any time during the Employment Term, the
Company shall have the right to terminate the Executive’s employment under this
Agreement and discharge the Executive for Cause, exercisable upon the service of
written notice upon the Executive. If such right is exercised, the Company’s
obligation to the Executive shall be limited to the payment of any unpaid Annual
Salary, Additional Compensation and other benefits, if any, accrued up to the
effective date specified in the Company’s notice of termination (which date
shall not be retroactive). The term “Cause” shall mean the determination that
(i) after 30 days written notice and a right to cure, Executive has failed to
cure a material breach of the terms of this Agreement, (ii) after receipt of a
written warning, the Executive has failed or refused to follow the reasonable
policies, performance objectives, or directives established by the Board of
Directors or executive officers of the Company senior to the Executive, (iii)
the Executive has wrongfully misappropriated money or other assets or properties
of the Company or any subsidiary or affiliate of the Company, (iv) the Executive
has been convicted of any felony or other serious crime, (v) the Executive’s
employment performance has been substantially impaired by chronic absenteeism,
alcoholism or drug addiction, or (vi) the Executive has exhibited moral
turpitude relevant to his office or employment with the Company or any
subsidiary or affiliate of the Company.


5.3    Termination Without Cause. At any time during the period beginning on the
first anniversary of the Commencement Date and continuing through the end of the
Employment Term, the Company shall have the right to terminate the Executive’s
employment under this Agreement and discharge the Executive without Cause,
exercisable upon the service of written notice to the Executive. If such right
is exercised, the Company’s obligation to the Executive shall be as set forth in
Section 5.5.


5.4    Termination upon Disability. If during the Employment Term the Executive
becomes physically or mentally disabled, whether totally or partially, as
evidenced by the written statement of a competent physician licensed to practice
medicine in the United States, so that the Executive is unable to substantially
perform his services hereunder with reasonable accommodation either for (i) a
period of three consecutive months, or (ii) shorter periods aggregating three
months during any period of twelve consecutive months, the Company may at any
time after the last day of the three consecutive months of disability, or the
day on which the shorter periods of disability equal an aggregate of three
months within a period of twelve consecutive months, terminate the Executive’s
employment hereunder, exercisable by written notice to the Executive. If such
right is exercised, the Company’s obligation to the Executive shall be as set
forth in Section 5.5.


5.5    Severance Benefit.


5.5.1    Initial Severance Benefit. If at any time during or after the
Employment Term, the Executive’s employment by the Company is terminated for any
reason other than (i) a termination for Cause, (ii) Executive’s voluntary
resignation, or (iii) Executive’s death, then for a period of six months
following the date of termination of the Executive’s employment (the “Initial
Severance Benefit Period”), the Company shall continue to (a) pay to the
Executive, in payroll period installments in accordance with the Company’s
normal payroll policies, the monthly amount of Executive’s base monthly salary
in effect at the date of termination of his employment, subject to the
limitation of Section 5.5.4, and (b) at the Company’s expense, provide coverage
for the Executive and his eligible dependents under the coverage of all group
health, medical and dental insurance policies, plans and programs maintained by
the Company during the Initial Severance Benefit Period for the Company’s
employees, or management employees, generally, as allowed by law.


5.5.2     Second Severance Benefit Period. The Company, at its option, which
shall be exercisable by a written notice sent to the Executive at least 60 days
prior to the expiration of the Initial Severance Benefit Period, may elect to
extend the Initial Severance Benefit Period for a period of an additional six
months following the expiration of the Initial Severance Benefit Period (the
“Second Severance Benefit Period”). If the Company so elects to extend the
Initial Severance Benefit Period, the Company, during the Second Severance
Benefit Period shall (i) pay to the Executive, in payroll period installments in
accordance with the Company’s normal payroll policies, an amount equal to 50% of
the monthly amount of Executive’s base monthly salary in effect at the date of
termination of his employment, subject to the limitation in Section 5.5.4, and
(ii) at the Company’s expense, provide coverage for the Executive and his
eligible dependents under the coverage of all group health, medical and dental
insurance policies, plans and programs maintained by the Company during the
Second Severance Benefit Period, for the Company’s employees, or management
employees, generally, as allowed by law.


5.5.3    Total Severance Benefit Period. “Total Severance Benefit Period” means
the total period (including the Initial Severance Benefit Period and, if
applicable, the Second Severance Benefit Period) during which the Company is
obligated to pay and provide, and performs its obligations to pay and provide,
severance benefits to the Executive under this Section 5.5.


5.5.4    Limitation. Notwithstanding the foregoing, the total severance benefits
described in this Section 5.5 (other than cost sharing arrangements as were in
place prior to termination which continue to include the Executive and his
eligible dependents under the coverage of all group health, medical and dental
insurance policies maintained by the Company during the Total Severance Benefit
Period) shall in no event exceed two times the maximum amount that may be taken
into account under a qualified plan pursuant to Section 401(a)(17) of the
Internal Revenue Code of 1986, as amended (the “Code”) for the year in which the
Executive’s employment with the Company is terminated.


6.    Insurance. The Company may, from time to time, apply for and take out, in
its own name and at its own expense, naming itself or others as the designated
beneficiary (which it may change from time to time), policies for health,
accident, disability or other insurance upon the Executive or his life, in any
amount or amounts that it may deem necessary or appropriate to protect its
interest. The Executive agrees to aid the Company in procuring such insurance by
submitting to reasonable medical examinations and by filling out, executing and
delivering such applications and other instruments in writing as may reasonably
be required by an insurance company or companies to which any application or
applications for insurance may be made by or for the Company.


7.    Arbitration.


7.1    Binding Effect. Except as provided in Section 7.2, any and all
controversies, claims or disputes by and between the Executive and the Company
relating to the provisions or obligations under this Agreement, or with respect
to the employment or termination thereof, shall be submitted to final and
binding arbitration in accordance with the Employment Dispute Resolution Rules
of the American Arbitration Association in effect at the time a demand for
arbitration is made. It is the intention of the Executive and the Company that
this Arbitration provision shall be enforceable under the Federal Arbitration
Act, the Texas General Arbitration Act, and at common law.


7.2    Excluded Matters. This Arbitration provision shall not apply to any
claims for workers’ compensation benefits, unemployment compensation benefits,
or claims by the Company for injunctive relief available under this Agreement.


8.    Other Provisions.


8.1    Section 409A. The benefits provided under Section 5.5 of this Agreement
are intended to qualify as benefits from a “separation pay plan” (as such term
is defined in Code Section 409A); this Agreement is not intended to provide for
the deferral of compensation for purposes of Code Section 409A and the Treasury
Regulations issued thereunder. Notwithstanding the preceding sentence, if at the
time of payment of any benefits hereunder, the Company determines that this
Agreement will not so qualify and will otherwise provide for the deferral of
compensation, then (i) Sections 5.5.2 and 5.5.4 of this Agreement shall not be
effective, and (ii) if Executive is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the date of Executive’s termination
of employment), all amounts that would otherwise be payable and benefits that
would otherwise be provided hereunder during the three-month period immediately
following Executive’s termination of employment shall instead be paid on the
first business day after the date that is three months following the date of
Executive’s termination of employment to the extent such delayed payment is
required to comply with the provisions of Section 409A of the Code.


8.2    Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if mailed, five days after the date of deposit in the United States mail, as
follows:


if to the Company, to:        Corporate Secretary
654 N. Sam Houston Parkway E.
Suite 400
Houston, Texas 77060-5914


if to the Executive, to:        Michael G. Bryant
42 Eighth Street, Suite 5512
Charlestown, MA 02129


Either party may change its address for notice hereunder by notice to the other
party.


8.3    Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties with respect to its subject matter and
supersedes all prior agreements, written or oral, with respect thereto;
provided, however, that nothing herein shall in any way limit the obligation,
rights or liabilities of the parties under any written stock option agreement
separately entered into by the parties.


8.4    Waivers and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.


8.5    Governing Law; Venue. This Agreement, and all matters related to this
Agreement, shall be governed by, and construed in accordance with, the laws of
the State of Texas without reference to principles governing choice or conflicts
of law (whether of the State of Texas or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Texas. Venue shall exclusively lie in the state and federal courts of Harris
County, Texas.


8.6    Assignment. This Agreement, and any rights and obligations hereunder, may
not be assigned by any party hereto without the prior written consent of the
other party, except that the Company may assign this Agreement to any of its
subsidiaries or affiliates or to any successor by merger or sale of all or
substantially all of the Company’s assets, without the Executive’s consent
provided such assignment does not diminish any of the Executive’s benefits,
rights or obligations hereunder.


8.7    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


8.8    Headings; Construction. The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement. Each party has had the opportunity to review this Agreement with
an attorney, and the rule of construction that contracts are to be construed
against the drafter shall not apply to this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written:


ENGLOBAL LAND, INC.






By: /s/ MICHAEL LEE
Name: Michael Lee
Title: President/COO




MICHAEL G. BRYANT


/s/ MICHAEL G. BRYANT
Michael G. Bryant

